 1   Peter Strojnik (Sr.),                 NUNCPROTUNC
     7847 N. Central Ave.                         7/6/21
 2   Phoenix, Arizona 85020                                            Jul 12 2021
 3   602-524-6602
     ps@strojnik.com                                                      s/ Julieo
 4

 5                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                      Case No: 19-cv-2210 BAS MSB
 7
 8   PETER STROJNIK,                                               VERIFIED

 9                                       Plaintiff,    MOTION STAY ORDER DATED
10                                                    JUNE 28, 2021 [45] FOR LACK OF
                                                              JURISDICTION
11                        vs.
                                                              ALTERNATIVELY
12   VILLAGE 1017 CORONADO, INC. DBA
13   HOTEL MARISOL CORONADO                            MOTION TO STAY ORDER OF
                                                      COURT DATED JUNE 28, 2021 TO
14                                                     DETERMINE THE CORRECT
15                                     Defendant.        JUDGMENT CREDITOR

16
17
     1. Statement of the Case Relevant to Contempt Proceedings.
18
           On January 25, 2021, the Court entered Final Judgment awarding $21,996.50
19
     directly to Mr. Stillman, counsel for Defendant. Dkt. at 25. (Hereafter "[25"])
20
           The Final Judgment stated, in part:
21
           Therefore, pursuant to this Court's Order Granting Attorney's Fees,
22         JUDGMENT IS HEREBY ENTERED in favor of Philip H. Stillman,
           attorney for Defendant Village 1107 Coronado, Inc. and against plaintiff
23         Peter Strojnik, Sr., in the amount of$21,995.00, together with post-judgment
24         interest accruing at 0.104% running from January 12, 2021 until the date of
           payment.
25
26         The Final Judgment did not contain any order to pay. It was no more than a standard
27   money judgment executable pursuant to Rule 69, Fed. R. Civ. P.

28
1           Plaintiff could not pay because he has no income and no assets. All his income and
2    all his assets, were there any, are subject to a 2013 divorce decree granting Plaintiffs

3    former wife a first position lien against all income and all assets.

4           Mr. Stillman, as the direct beneficiary of the Final Judgment, subsequently filed a
     Motion for Contempt for Plaintiffs failure to pay the Final Judgment. [26] The Court
5
     issued the Order to Show Cause. [27] Plaintiff responded, however, since he is not ECF
6
     authorized, his response did not make the docket until after the Court found Plaintiff in
7
     civil contempt and fined him $220.00 per day until the entire amount is paid in full [31]:
 8
            Accordingly, the Court FINDS Mr. Strojnik in CIVIL CONTEMPT of the
9           Court's January 13, 2021 Order Granting Defendant's Motion for Attorney's
            Fees and its March 29, 2021 OSC. Mr. Strojnik will be fined $220.00 for
10
            each day of noncompliance from the date of this Order until the date that he
11          pays the attorney's fees amount in full to Defendant and provides proof of
            payment to the Court.
12
13          The Court subsequently set aside the contempt order [31 ], and scheduled a civil
14   contempt hearing for June 14, 2021. [41]
15          At the time of the hearing on June 14, 2021, the Court was aware that the entirety
16   of Plaintiffs income from whatever source and all his assets were subject to the Court

17   Ordered Priority U.C.C. Lien that had been in place since December of2013 by the

18   Order of the Domestic Relations Judge in La Paz County Superior Court, cause number

19   DO 2013-00120 styled In Re The Marriage of Tanya C. Strojnik and Peter Strojnik. [33]
     Plaintiff advised the Court that any payment to a subsequent judgment creditor,
20
     Defendant Village 1017, or Mr. Stillman, could constitute a fraudulent transfer in
21
     violation of the 2013 divorce decree. Id.
22
            Plaintiff further provided bank statements showing that that as of March 31, 2021,
23
     Plaintiffs Lunar Eclipse I, LLC bank account balance stood at $93.42. Plaintiff
24
     subsequently demonstrated that as of April 19, 2021, the date of mailing disclosures to
25
     the Court, [40], all of Plaintiffs bank accounts, assets and income showed the
26   following values:
27          1. Bank Accounts: Plaintiff has 2 accounts in his name. Current balances
28             are reflected below:



                                                 2
1          a. Navy Federal Credit Union
              4llll/202f
2
3
4
5                               EveryOay Checking."'"'"'"
6
                                   Available Balance                             $10.02
7
                                                                                  $10,02
 8

9          b. Bank of Hawaii

10
11                 $118.36
                   """'""""'
                   ;,:,,,f¾li111M.1=11ta:,;,

12
     2. Assets held in Plaintiffs name or entity(ies) he Controls:
13
14                                                  CHASE far.BUS IN ES8
                                                         friot,,.l1-"'-'I&~


15
                             TOTAL B05-C1-!KC:..129J}
16                           i,V~~:E'CW'Sf 't'llC

                           $231.12
17                         ~lablflw,tijn!

                           $2.31:12.
                           Fr~?rlt§t1m1te
18
19

20
21   3. Other assets

22                    DESCRIPTION                                              FMV
            Computer & Phone                                                  $800.00
23          Leased Car                                                          $0.00
            Clothing and Misc.                                                $250.00
24
            Cashon hand                                                         $5.00
25
26   4. Spousal Maintenance Liability- arrearages: $481,476.10 as of2021-
        04-0l.
27
28


                                                            3
 1          5. U.C.C. First Position Divorce Lien: All income and assets, now held or
               acquired in the future, are subject to a 2013 first position priority spousal
 2             maintenance lien disclosed in Dkt. 33.
 3
 4          Despite the documentary evidence produced by Plaintiff, the Court expressed her

 5   opinion, first on June 14, 2021, and then again on June 28, 2021, that Plaintiff was
     dishonest. At least twice, the Court stated, paraphrasing, "I do not believe anything you
 6
     say, Mr. Strojnik". The Court's doubt is unexplainable. Plaintiff can only surmise that
 7
     the Court's lack of credulity is based on Plaintiffs disclosure that during the 2016-2017
 8
     period, he donated $1.2M± to AID Foundation, a 50l(c)(3) Organization for the
 9
     disabled. This donation was made through direct assignment of attorney's fees earned
10
     by Plaintiff in his civil rights representation of the disabled 1• It may also be based on the
11
     amount of funds deposited into the Lunar Eclipse account; however, the monthly
12   statements produced by Plaintiff show unequivocally that the all the deposits paid into
13   that account were paid out to third party vendors, Plaintiffs former wife, and for
14   business expenses. As of March 31, Plaintiffs bank account with Lunar Eclipse stood at
15   $93.42. As of April 19, 2021, the Lunar Eclipse account stood at $231.12.
16          On the other hand, at the June 14th hearing the Court accepted Mr. Stillman's
17   request for an additional fee award of$20,340.00 for his 2 hour attendance at the

18   hearing. [45] The Court found that Mr. Stillman's request for another $20,340 for the 2

19   hour hearing was "reasonable and appropriate". Id. Plaintiff was not granted the right to
     review Mr. Stillman's request for additional attorney's fees, nor was the motion for
20
     additional fees placed in the docket.
21
            Court's June 14, 2021 Order 045] modified the sanction from payment of a
22
     $220.00 daily fine to a penalty of incarceration. The Court ordered Plaintiff to pay to
23
     Philip Stillman $44,246.00 by June 28, 2021. If Plaintiff did not pay Mr. Stillman, the
24
     $44,246.00, Plaintiff would be placed "into coercive incarceration until" Plaintiff pays
25
26
27   1
      The proof of these direct assignments is contained in the 239 page AID Foundation
28   accounting which Plaintiff is producing to the District Court for in camera review, as
     ordered on June 28, 2021.

                                                4
 1   the money judgment. If Plaintiff did not pay $44,246.00 in 14 days, he would be placed
2    in what has been historically !mown as a "debtor's prison".

3           Under a threat of incarceration, Plaintiff spent the two weeks between June 14 and

4    June 28 desperately attempting to borrow from credit cards, family and friends, and was

5    ultimately able to offer Mr. Stillman the entire sum of$44,246 payable out of his social
     security payments at the rate of$1,000.00 per month. As a gesture of good faith, he sent
 6
     Mr. Stillman $1,450 through Venmo charged against his MasterCard. Fearing the loss of
 7
     freedom, Plaintiff intended to send him another $4,000.00 through a Visa Card, but the
 8
     Visa card had been blocked.
 9
            Mr. Stillman rejected Plaintiffs offer, stating,
10
            I'm sorry Peter, I am not going to carry this for 3.5 years. I will do $45,000,
11          payable 30K immediately and the remainder due on August 1, with no right
            to cure. A failure to pay the second payment will be deemed to be a violation
12          of the court's order and you will be remanded to custody without further
13          notice. This is subject to court approval.

14          [55] In other words, Mr. Stillman, knowing that Plaintiff was about to be
15   incarcerated, increased his demand by $2,204 over the amount ordered by the Court. As
16   Plaintiff noted in his Notice of Partial Payment With Undertaking To Pay Full Amount

17   Plus Interest [51 ], "[i]t became clear that Mr. Stillman's intent was to force Plaintiffs

18   friends and family to pay the Final Judgment to keep Plaintiff free of incarceration. Mr.
     Stillman said that much. The Final Judgment, however, is an obligation of Plaintiff and
19
     not of his friends or family."
20
            Prior to attending the hearing on July 28, 2021, Plaintiff stopped by the District
21
     Court's Clerk's Office and filed two documents in the following sequence: First, Notice
22
     ofPartial Payment with Undertaking to Pay Full Amount Plus Interest and Request for
23
     Relief dated June 28, 2021. Subsequently, he filed his Notice ofEmergency Appeal with
24
     Request for Immediate Stay of the Order Re: Civil Contempt & Coercive Incarceration.
25
     The Notice ofPartial Payment, however, shows on the docket as being filed as [50]
26   while the Notice ofEmergency Appeal is docketed as [49].
27          Plaintiff then proceeded to the Courtroom where he noted six or seven U.S.
28   Marshalls and assumed that they were there to arrest and incarcerate him as promised by


                                                5
 1   the district court Judge. Instead, the Court inquired whether Plaintiff still had $4,000.00
2    available on his Visa credit card. Plaintiff responded that he spent $505 .00 for the Notice

 3   of Appeal fee and that there was only $3,500.00 left. The Court ordered Plaintiff to pay

4    that money to Mr. Stillman. With U.S. Marshalls in the Courtroom. Plaintiff had no

 5   choice but to consent to this order.
     2. It is Unclear Whether the Final Judgment is Due Defendant Village 1017 or to
 6
        Mr. Stillman.
 7
            On May 17, 2021, Plaintiff alerted the Court that Mr. Stillman's attorney's fee
 8
     agreement was not hourly as declared in his application under penalty of perjury, but a
 9
     $2,500 flat fee agreement.
10
            Defendant, through Mr. Stillman, filed the application for attorney's fees on June
11
     30, 2020. [17] Along with the Application for Attorney's Fees, Ms. Stillman filed his own
12   sworn declaration stating that on June 30, 2020, he billed his client for hourly services
13   totaling $20,995.00. According to the invoice for fees from Mr. Stillman to Village 1017,
14   the entire amount was due from Village 1017 the following day, July I, 2020. Exhibit I.
15   Mr. Stillman stated in his own sworn declaration dated June 30, 2021 at Docket 17-2:
16          16. Accordingly, and as shown by the billing records for this case, I
            reasonably spent 40.49 hours from August 6, 2019 through the preparation
17          of this Motion on June 30, 2020. Those hours multiplied by a reasonable
18          hourly rate of $500 per hour yields a lodestar amount of $20,995 for my
            services in connection with this lawsuit. A true and correct copy of a printout
19          for this case made up of my contemporaneously kept billing records is
            attached hereto as Exhibit 4. [Exhibit 1 here]
20
21                                                  ***
            I hereby declare under the penalty of perjury under the laws of the State of
22          California that the foregoing is true and correct. Signed this 30th day of June,
23          2020 at Miami Beach, Florida.

24
25
26          On the basis of Mr. Stillman's representations, the Court granted the application for

27   attorney's fees to Defendant Village 1107, stating in part:

28


                                                6
 1                   IV.      CONCLUSION
                             For !he !)li!'ons stated above, 11,e Col!11 GR;l,NTS Defendant" s !l{otiou- for
2                    .l,\cttotiley•s.Fees (ECFNo. 17) audaward•D•fendant$2t9.95 in at(orµey'sfees, Plaintiff
                     is oroered to pay !his amountfortliwith.
3
                             IT lS SO ORDERED.
4
                     ilATED: .iru1uat·Y12, lOZl
 5
6
7          Subsequently, Mr. Stillman submitted to the Court a [Proposed] Final Judgment.
 8   [24] The Court executed on January 25, 2021 [25]. Plaintiff did not object to the Final
 9   Judgment because it did not contain the language requiring him to pay "forthwith". The
10   Final Judgment is troublesome, however, because Mr. Stillman substituted himself for

11   Village 1017:

12
                              Theiefore, p1l1'liµaffl•ll> !his Cou,t•s Order .Gran'ting Allomey·• Fee~. JUD.GMENT
13                    S HEIIBllY ENTERJW in mor of Philip K Slill,nan. atwn,ey for l)efendant Vill1!:ge
                     1101 Coronado; Inc. ,am:I against plamti.ff Peter Strojnik. Sr.; uuhe amount of $21,9!15.00.
14                    ·. ~ . wltli pos\-iu~enrluterest ;,c:,:,umg ill K!tl4% running from Januazy 12, .2021
15                     lititilie. date o£j,"'yment,
                              rr IS SO ORllERE.D.
16
17
18
            On May 12, 2021, Plaintiff discovered that Mr. Stillman does not charge his ADA
19
     clients hourly. As a partner with California's Hotel and Lodging Association, ("CHLA"),
20
     Mr. Stillman's services are advertised on the CHLA's website at a flat rate:
21
22                                                                                                   m.
                             : -.                     .          __ ,_       .     .    '            .                      -"--,.,' .                      ✓-"             ·,
23                         • .Seti;!! qtl~/<ii!l•\nl""""'1toc'!l•1'Ubml~~11y1~.r;,,mr·111•nt•Yell"',
                            ·. 'With \l!~tl!l-,1,~
                                    '   .          ol!elli!IJVll~ll9illl 11f !ii,\/ei•I ~viql-tkl~, ·. ·· ...                                               ~

24                         • - ~ ~~lts-11•,cent<,i:e!I om                                 .      .c           . .•
                                 ~· .W-1Me:compllaneir€no•1~11ll11¥~fflllp&,ji{~-~ffll'I~··
25                                          ·m:t'!lll~t1:1'l'efffw'il~ceiiilblerooms),•ioo• .,.."                                               ··          ·      ? •: •
26                                      •·.· ~:1t!!timi•~em !~llurlf~.11tovl«e1!"i'l!f-<>•l!ffl&1lite•\fsl'l!!Jnnil': ·
                                        .   '   . .   .     ..    ' "             ''        '             :       ' (           "   '                 ' .         ,,   i.




                                                ,,·,, . . -::                .•   : ,           ..       z/             .                            . .. ,
                           ;. .. Alm,ndfnl o f , a ~ ar,llplelotilfs ap,'~prf;jiilly.O.lilll:>!or~ese
27                         · · <</~jlrjll,r,t$t ·                        ·         .    .· / ·                ·                     · . . ···

28                         • · ~li~-.'P•~~l(Mm,;""~~~
                             · wfio,l!-beeil.~.1'or lhllil!l Mt·or~,ia~"""h1"'illhlllp,Stllbmm
                             . (M•~.if!Mo't<l~~~l!-lle\c!i.,.                                                               .                   .

                                                                                        7
 1
           CHLA's website also discloses that Mr. Stillman's flat rate per case is $2,500 under
2
     the heading "ADA Protection Program:
3
                   A,~~ ™"1i~ltPmtetUilnllragt.i111
4
                   «(1:M~.~.t.~J~Jij<lrl~®1!1\form~[llilm who a~w!il!lln5~f slt!W~rlva-bylewsult$1!llital\ege
5                  vfd.,o~ll!if~es Willl o•l!lµtlesA!tOUr llWl\il!m tlllo .l\a\ltbeeir.t~~rl for lln«tll /1t!;or
6                  A!1A~l/lw~lf!1!1n.liltr l\lil.A'll pr~1rlill•~1,wtiii            .i~,.fa         All,\ l.\wwits,.f!lrJJ1\at tegalflill i;f
                   ~~~~l!ltild-llllJl!l,
                    ;, •,' ,,, ' i'·' '·' '·."•'   " ' '',
                                                          .llrooll~!!'/.lffl
                                                              :
                                                                             l!ia~t!iil
                                                                   ; ,' . ·. .
                                                                                        ll'rgalfee~fli~mbe1$
                                                                                   ''' '_ .,• ' ' ',
                                                                                                                 ()l!m111lsl Willllil il\b/1
                                                                                                             . ' '
7                  ..           .· .          . .      . lill~ll\ls'lal!litllle:p~:lffoi,'llat1nlty ljliestioltso1Hl\1$
                                                                    W~lt~lin l'rojj.mlil,.Pffl!
8
                   illl!Mf~lldi&~~i!ltirc!)lllpi~'lhetilil!thetl)iii: ·.
                                                 . .                                                                                      .

 9
10          Plaintiff has expressed his doubts about whom he fees are due, if anyone, in a
11   letter to Mr. John Murphy. Exhibit 2. Based on Mr. Stillman's surreptitious substitution
12   of himself in the stead of Village 1017, it is now unclear who is and who is not, entitled

13   to any fees over $2,500.00 as contracted between Mr. Stillman and Village 1017. It is

14   similarly unclear whether any payments on the judgment are actually forwarded by Mr.

15   Stillman to Village 101 7 or whether he is keeping the payments to himself. In the latter
     event, Plaintiff runs the risk of making double payments on a single judgment.
16
     3. There Was No Disobedience of the Final Judgment
17
            Final Judgment [25] is a money judgment for attorney's fees. It contains no order
18
     of payment.
19
            To find a party in civil contempt, the court must find that the offending party
20
     knowingly violated a definite and specific court order, and the moving party has the
21
     burden of showing the violation by clear and convincing evidence. In re Dyer, 322 F .3d
22   at 1190-91. The burden then shifts to the contemnors to demonstrate why they were
23   unable to comply. FTC v. Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999).;
24   Rosales v. Wallace (In re Wallace), 490 B.R. 898 (B.A.P. 9th Cir. 2013)
25          There can be no finding of any violation of a "definite or specific court order"
26   arising from the Final Judgment because Final Judgment contained no such order. Since

27   there was no definite and specific court order, Defendant Village 1017 could not have

28   proven the violation. Yet, since the district court considered the Final Judgment as if it



                                                                           8
 1   did contain a definite and specific court order, Plaintiff demonstrated through the
2    disclosure of his bank accounts and the listing of assets that he was not able to pay the
3    money judgment. Plaintiff further proved the La Paz County 2013 domestic relations
4    judgment which granted his fonner wife a first position U.C.C. Lien against all income
     from whatever source and all assets to secure the spousal maintenance obligation.
5
     4. 28 U.S.C. §2007(a) Abolishes Imprisonment for Debt
6
            28 U.S.C. §2007(a) provides:
7
            (a) A person shall not be imprisoned for debt on a writ of execution or
 8          other process issued from a court of the United States in any State wherein
9           imprisonment for debt has been abolished. All modifications, conditions,
            and restrictions upon such imprisonment provided by State law shall apply
10          to any writ of execution or process issued from a court of the United States
            in accordance with the procedure applicable in such State.
11
12          California's Constitution abolished imprisonment for debt. See Cons, Section 10.

13   ("A person may not be imprisoned in a civil action for debt or tort, or in peacetime for a

14   militia fine.") The imprisonment for debt having been constitutionally abolished by the
     California Constitution in a manner particularly applicable to this case, Plaintiff cannot
15
     be imprisoned, nor threatened with imprisonment, for a simple money debt created by
16
     the Final Judgment [25].
17
     5. Plaintiff Files Notice of Emergency Appeal
18
            In the morning of June 28, 2021, Plaintiff provided Court chamber with a copy of
19
     the Notice of Emergency Appeal With Request for Immediate Stay of the Order Re:
20
     Civil Contempt & Coercive Incarceration. [49] The Notice was filed in person prior to
21
     the contempt hearing scheduled for 3: 15 that day.
22   6. The Post Judgment Contempt Order is Appealable.
23          "A district court's post-judgment contempt order is a final, appealable order.
24   Davies v. Grossmont Union High School Dist., 930 F.2d 1390, 1393 (9th Cir.), cert.
25   denied, 111 S.Ct. 2892 (1991)." Alves v. US. Dist. Court for Eastern Dist. of California-
26   Fresno, 967 F.2d 583 (9th Cir. 1992). ""Where the contempt proceeding is the sole
27   proceeding before the district court, an order of civil contempt finding a party in

28


                                               9
 1   contempt of a prior final judgment and imposing sanctions is a final decision under
2    section 1291." Shuffler v. Heritage Bank, 720 F.2d 1141, 1145 (9th Cir. 1983)
3          Here, the contempt order [45] was based on the Final Judgment [25] which
4    remained the sole proceeding before the district court. The contempt order is appealable.

 5         The filing of a notice of appeal divested the district court of jurisdiction. Scott v.
     Younger, 739 F .2d 1464, 1466 (9th Cir. 1984) (citing Long v. Bureau ofEconomic
 6
     Analysis, 646 F.2d 1310 (9th Cir.), judgment vacated on other grounds, 454 U.S. 934,
 7
     102 S.Ct. 468, 70 L.Ed.2d 242 (1981); Smith v. Lujan, 588 F.2d 1304 (9th Cir. 1979).
 8
     7. District Court Enters Post-Appeal Orders
 9
           At the June 28, 2021 hearing, the district court required Plaintiff to pay out $3,500
10
     from his credit card to Mr. Stillman - and not to Defendant - and to pay additional
11
     $1,000.00 per month from his social security, again to Mr. Stillman and not to
12   Defendant. Faced with U.S. Marshalls waiting to take Plaintiff into custody to imprison
13   him, Plaintiff had no choice but to consent.
14          It was not long after the announcement of this verbal order that the Court expressed
15   doubt whether she even had the authority to find Plaintiff in civil contempt. She verbally
16   noted that she probably does not have jurisdiction. The following minute entry issued [54]:

17          Minute Entry for proceedings held before Judge Cynthia Bashant: Contempt
            Hearing held on 6/28/2021. Defendant ordered to brief whether contempt
18          process is available in light of In re Wallace, 490 B.R. 898, 906 (B.A.P.
19          9th Cir. 2013), and Shuffler v. Heritage Bank, 720 F.2d 1141 (9th Cir.
            1983). Both parties may submit a brief by July 14, 2021. Mr. Strojnik ordered
20          to overnight mail $3,500 payment to Defendant. Mr. Strojnik ordered to
            continue making prompt payments. Mr. Strojnik ordered to provide records
21
            from $1.2 million in donations to the Court by July 2, 2021. Mr. Strojnik also
22          ordered to provide canceled checks for the Lunar Eclipse account by July 2,
            2021. Contempt order (ECF No. 45) continued 8/2/2021 03:00 PM in
23          Courtroom 4B before Judge Cynthia Bashant.(Court Reporter/ECR Ellen
24          Simone). (Plaintiff Attorney Peter Strojnik - Pro Se and in
            person).(Defendant Attorney Philip Stillman - telephonic). (All non-
25          registered users served via U.S. Mail Service)(no document attached) (sxm)
            (Entered: 06/29/2021) Emphasis supplied.
26
27          District Court's expression of doubt was well placed. In In re Wallace, 490 B.R.
28   898, 906 (B.A.P. 9th Cir. 2013), the Court confirmed that "the proper means to secure


                                               10
 1   compliance with a money judgment is to seek a writ of execution"', citing cases. And in
2    Shuffler v. Heritage Bank, 720 F.2d 1141, 1148 (9th Cir. 1983), the Court held that ""to
3    the extent the order of contempt [is] intended to enforce payment, it cannot be sustained."
4           "Process to enforce a judgment for the payment of money shall be a writ of

 5   execution, unless the court directs otherwise." The 9th Circuit Court of Appeals has noted
     that this sentence "seemingly leaves open the possibility of securing payment of a money
6
     judgment through the imposition of a contempt sanction". Shuffler, 720 F.2d at 1148.
 7
     "Nonetheless", the 9th Circuit Court of Appeals has held, "we do not interpret the exception
 8
     to execution to permit a federal court to 'enforce a money judgment by contempt or
 9
     methods other than a writ of execution, except in cases where established principles so
10
     warrant'". Id. (quoting 7 J. Moore & J. Lucas, Moore's Federal Practice p 69.03 (2d ed.
II
     1982)). Thus, "[t]he proper means ... to secure compliance with a money judgment is to
12   seek a writ of execution". Id. at 1147. See also Gabovitch v. Lundy, 584 F.2d 559, 560-61
13   (1st Cir. 1978) ("[T]he legislative history and judicial application of Rule 69(a) make clear
14   that the first sentence of the Rule expresses a limitation on the means of enforcement of
15   money judgments and does not create a general power to issue writs of execution in
16   disregard of the state law incorporated by the rest of the Rule .... [T]he purpose of the first
17   sentence of Rule 69(a) is to restrict remedies on money judgments to legal process and to

18   avoid broad invocation of in personam relief, except where established principles warrant

19   equitable relief."). Hilao v. Estate ofMarcos, 95 F.3d 848 (9th Cir. 1996)
            Plaintiff agrees that those district court orders which require disclosures of bank
20
     accounts in aid of execution of the Final Judgment, as Plaintiff has disclosed, or to disclose
21
     5 year old accounting from a charitable organization to whom Plaintiff assigned attorney's
22
     fees, may be subject to a contempt citation. But here Plaintiff has faithfully and in good
23
     faith complied with all orders of the district court and has disclosed all documents and
24
     information requested to be disclosed.
25
            Non-payment of a money judgment, particularly where Plaintiff shows irrefutable
26   proof of his insolvency does not subject Plaintiff to a contempt citation.
27
28


                                                II
 1                                   PRAYER FOR RELIEF
2          Dkt. 25 is the operative Final Judgment. The Final Judgment contains no order of

3    payment and does not provide basis for a contempt order. If, on the other hand, the

4    Order [22] applies, then the fees are due to Defendant Village 1017 and not to Mr.
     Stillman. The Final Judgment is just that, a Final Judgment for attorney's fees with no
 5
     attendant order to pay those fees. The execution on that Judgment is governed by Rule
6
     69, Fed.R.Civ.P., and does not presuppose the sanction of civil contempt.
7
            Therefore, Plaintiff respectfully requests that the Court stay the execution of its
 8
     July 29, 2021 minute entry order until the Court of Appeals has issued its ruling.
 9
            Plaintiff further requests that the Court vacate the August 2, 2021 hearing.
10
            RESPECTFULLY submitted this 30th day of June, 2021.
11
                                                PETER STROJNIK
12
13
                                                !P'#j~ -
                                                ~r~
14
                                         VERIFICATION
15
16         By my signature above, I verify under the penalty of perjury that the above factual
     contentions are true to the best ofmy memory, knowledge and belief.
17
18   Overnight mailed to the Court this 30 th day of June, 2021.
     Copy overnight mailed to the Honorable Cynthia Bashant along with a copy of AID
19
     Foundation's accounting for in camera inspection.
20
     Copy emailed to Mr. Stillman this day.
21
22

23
24
25

26
27
28


                                               12
EXHIBIT 1
     Case 3:19-cv-02210-BAS-MSB Document 17-2 Filed 06/30/20 PagelD.321 Page 61 of 62
Stillman & Associates
3015 North Bay Road, Suite B
Miami Beach, FL 33140-
Tel: 888-235-4279 Fax: 888-235-4279
pstillman@stillmanassociates.com
www.stillmanassociates.com



                                                                                                                   Invoice
               John Murphy                                                                                         Invoice Date: Jun 30, 2020
               1017 Park Place                                                                                     Invoice Num: 1281
               Coronado, CA 92118
                                                                                                                   Billing Through: Jan 1, 2099




 Strojnik v. Village 1107 Coronado (Village 1107 Coronado:)-Managed by (PHS)

 Professional Services
 ~                   Emplo~ee             Description                                                       ~             B!!!!            81!!2!!.!!l
 8/8/2019            PHS                  CLIENT MEETING                                                    1.50        $500.00             $750.00
                                            Conference with John Murphy re letter and draft complaint
                                            received from Peter Strojnik alleging ADA violations (.8);
                                            review complaint (.5); prepare fee agreement (.2)
 12/29/2019          PHS                  Conference                                                        0,83        $500.00             $415.00
                                            Conference with client re complaint as filed by Strojnik;
 12/30/2019          PHS                  Draft                                                             8.00        $500.00            $4,000.00
                                            Begin draft of Memo in support of motion to dismiss (4);
                                            update legal research re Strojnik cases and review new
                                            cases (2.3); review of other Strojnik complaints filed in the
                                            Southern District (1.7;
 12/31/2019          PHS                  Draft                                                             5.00        $500.00            $2,500.00
                                            Continue draft of Memo in support of motion to dismiss
                                            (2.5); draft Notice of Motion and Motion, Stillman Deel. and
                                            assemble exhibits to Declaration (2.4
 1/2/2020            PHS                  Draft                                                             1.33        $500.00             $665.00
                                              Finalize Motion to Dismiss and send to client for review
                                              (1.33)
 1/4/2020            PHS                  Draft                                                             1.67        $500.00             $835.00
                                            review draft Motion to Dismiss (.8); conference with Client
                                            re motion to Dismiss (.8);
 1/6/2020            PHS                  Draft                                                             0.83        $500.00             $415.00
                                             Final edits and file Motion to Dismiss (.8)
 1/14/2020           PHS                  File Review                                                       1.50        $500.00             $750.00
                                             File Review of Strojnik Opposition (1 ); conference with
                                             client re Opposition (.5)
 2/11/2020           PHS                   Draft                                                            5.00        $500.00            $2,500.00
                                            Draft Reply in support of Motion to Dismiss (4); update
                                            legal research on Strojnik cases (1);
 2/12/2020           PHS                  CLIENT MEETING                                                    0.83        $500.00             $415.00
                                             review email from client regarding the lack of violations as
                                             alleged in Complaint (.3); conference with client re lack of
                                             violations (.5)
 4/28/2020           PHS                   Draft                                                            0.83        $500.00             $415.00
                                             Draft Notice of Supplemental Authorities re new Strojnik
                                             decisions;
 4/29/2020           PHS                   Draft                                                            0.50        $500.00             $250.00
                                              Draft Second Notice of Supplemental Authorities
 5/6/2020            PHS                   File Review                                                      2.67        $500.00            $1,335.00
                                              File Review of new Strojnik "response to Supplemental
                                              Authorities and attachments (1.6); legal research re
                                              Surreplies and whether Strojnik's "response" is a surreply
                                              (1)


BillOuick Standard Invoice Copyright© 2013 BOE Software. lnc.                                                                               Paga 1 of 2
     Case 3:19-cv-02210-BAS-MSB Document 17-2 Filed 06/30/20 PagelD.322 Page 62 of 62
Stillman & Associates
3015 North Bay Road, Suite B
Miami Beach, FL33140-
Tel: 888-235-4279 Fax: 888-235-4279
pstillman@stillmanassociates.com
www.stillmanassociates.com



                                                                                                                       Invoice
               John Murphy                                                                                             Invoice Date: Jun 30, 2020
               1017 Park Place                                                                                         Invoice Num: 1281
               Coronado, CA 92118
                                                                                                                       Billing Through: Jan 1, 2099




 Strojnik    v. Village 1107 Coronado (Village 1107 Coronado:)-Managed by (PHS)
 Professional Services

 2!!2                Emelo~ee              Description                                                      !!m!!!.            ~                     Amount
 5/11/2020           PHS                   File Review                                                         1.00         $500.00                   $500.00
                                             File Review of Strojnik Motion to Strike Supplemental
                                             Authorities (1)
 5/27/2020           PHS                   Draft                                                               0.50         $500.00                   $250.00
                                              Draft Third Notice of Supplemental Authorities
 6/16/2020           PHS                   File Review                                                         1.50         $500.00                   $750,00
                                              File Review of Order dismissing Complaint with prejudice
                                             (.5); conference with client re potential attorney's fees
                                             recovery (1)
 6/29/2020           PHS                   Draft                                                               4.00         $500.00                 $2,000.00
                                             Draft Motion for Attorney's Fees (2); review billing records
                                             for Motion for Attorney's fees (.9); legal research re
                                             prevailing market rates for San Diego County (1)
 6/30/2020           PHS                   Draft                                                               4.50         $500.00                 $2,250.00
                                              Draft Memo for attorney's fees; notice of motion, revise
                                              Stillman declaration in support of Motion for Attorney's
                                              Fees;
                                                                                                               Total Service Amount:               $20,995.00

                                                                                                            Amount Due This Invoice:               $20,996.00
                                                                                                                                 This invoice is due on 71112020




BillQuick Standard Invoice Copyright© 20·13 BOE Software. Inc,                                                                                        Page 2 of2
EXHIBIT 2
                                                               7847   NORTH CENTRAL AVE
                          PETER STROJNIK                        PHOENIX, ARIZONA 85020
                                                             TELEPHONE:   602-524-6602
                                                                E-MAIL PS@STROJNIK.COM




                                     June 30, 2021

TO:

John C. Murphy
Village 1107 Coronado, Inc.
1017 Park Place
Coronado, CA 92118
By process server

John C. Murphy
Village 1107 Coronado, Inc.
840 Coronado Ave.
Coronado, CA 92118
By process server

CC:

Philip H. Stillman, Esq.
Stillman & Associates
3015 North Bay Road, Suite B
Miami Beach, Florida 33140
By regular mail.

        Re: Strojnik v. Village 1107 Coronado, Inc. (S.D.Cal. # 3: 19-cv-02210)
            Demand to Preserve Evidence

Dear Mr. Murphy:

As you may recall, I filed the above captioned case against Village 1107 Coronado, Inc.
(Hereafter "Village 1107")The case was ultimately dismissed and Mr. Stillman filed an
application for attorney's fees.

Along with the Application for Attorney's Fees, Ms. Stillman filed his own sworn
declaration stating that on Jtme 30, 2020, you were billed for Mr. Stillman's services the
sum of $20,995.00 which amount was due on July 1, 2020. Exhibit 1 appended to this
letter.
In connection with this billing, Mr. Stillman stated in his own sworn declaration dated June
30, 2021 at Docket 17-2:

      16. Accordingly, and as shown by the billing records for this case, I
      reasonably spent 40.49 hours from August 6, 2019 through the preparation
      of this Motion on June 30, 2020. Those hours multiplied by a reasonable
      hourly rate of $500 per hour yields a lodestar amount of $20,995 for my
      services in connection with this lawsuit. A true and correct copy of a printout
      for this case made up of my contemporaneously kept billing records is
      attached hereto as Exhibit 4. [Exhibit 1 here]

      17. In addition, I anticipate requiring an additional two hours at $500 per
      hour to prepare a Reply memorandum and prepare for any hearing on this
      Motion, for an additional $1,000. This amount does not include any travel
      time to San Diego from Miami Beach, FL, which travel time is normally
      billed to the clients. I am not seeking any costs in this matter as none have
      been incurred yet.

          13. Thus, I respectfully request that the Court award the sum of $20,995 plus
          the estimated $1,000 for a total of$21,995. as my reasonable attorney's fees
          incurred in connection with this lawsuit.

          I hereby declare under the penalty ofpe~jury under the laws of the State of
          California that the foregoing is true and correct. Signed this 30th day of June,
          2020 at Miami Beach, Florida.




On the basis of Mr. Stillman's representations, the Court granted the application for
attorney's fees to Defendant Village 1107, stating in part:




Page 02
          IV.    CONCLUSION
                 f'or   the. ·~~Ol;!;
                                  stat~. a't,ove, the Court GAA.,1ir(S ~fend;mt's Molion for
          ~ttr.imey's: Fee~$Cl' No. 17) a®:awaras D•<lant $21,995 lit allqmey·sfees. P1:iin!iff
          is orclilre.<l to pay di.is amotmtfurthwith,
                 JlFJS SO QRIIERED.




Subsequently, Mr. Stillman submitted to the Court a [Proposed] Final Judgment which the
Court executed on January 25, 2021 [25]. The [Proposed] Judgment is troublesome,
however. In it, Mr. Stillman substituted Defendant for himself:

               ~x¢h~ pua~tti this conn'$ Order: ~ti#i~~-.f Pees, nv"DGMENT
          'fttREBlrt;:~rfi::J.Ui;]) iii ~or <1f Plmip H. S!iffm•!l. a ~ far.I)deoc!;mt\lillage
    1107 ·coronado, <llll. a® agamstp:ltamtiffPeter Strojlllik; Sr.; lnlhe llnlOWt of $21.9fJS. Olik
     ttgether ~&. ptllltjtidpient. iiltei:e~t l\!)tnlmg tat .0:104%. ~ fn:>m. Janumy 12, 2021
      fil the date of11aymem;.
                nts so ORDERED,




Mr. Stillman then filed several motions for the payment of the judgment. He doubled (your)
fees from $21,995.00 to $44,246.00, ensuring, however, that all fees would be paid to him
directly. He was able to secure an order threatening me with a debtor's prison unless the
judgment was paid.

In the meantime, on May 12, 2021, I discovered that Mr. Stillman does not charge his ADA
clients hourly. As a partner with California's Hotel and Lodging Association, ("CHLA"),
Mr. Stillman's services are advertised on the CHLA's website at a flat rate:




Page 03
                                                                                                       -~t!it¼:;
                                                                                                         ··_ ':l
                                ' "    :.                                                 ¾'"'"'           '\!\:'!
          t   -~J;d'f~~i~fl,'bl;l~;aM                                       . . . . ln~lt~'fij~!\t'~;
              · ~~~..J-~t•,~119~~1                                                   ~-~111,
          • ~. .~~~~tilfl,-,o,it
                         .                           :· ~:~-·,~·'°
                                                     ~ii&~.~~,.~ .
                                                                            .                      ,




CHLA's website also discloses that Mr. Stillman's flat rate per case is $2,500 under the
heading "ADA Protection Program:


               .     .      .
          ®J~~'"l!!,..~M!!rt~~fi!I\M~•wllll~~~!lf~et~~~ve.tly1-llf~~~ff
          iit!OOI~.s,llf16Js~~ll$W11li·~--~Our·ili(mll'ffl;a,ill!1~ib~!!i!lfilllfo1.llil1ull\ttor
                       .                         .     .   '       .,
                                                                    "   '        :       ..

          i~i1~illlf:f~jj~111fs•p•tti!)fflo•~s11•hlt\~ti1W~ulfs,j:,t11#ttesattii!!ct
               ':·<. _,1 •:'-· ·,., ·-,,
                                                                                          .
          ~~(lit~Jtl.~ijefei111'11rti;~-!ii!!litlm•~~•.~111~~!$ ~!!'ll!ilf\VW!lij liitlli
          \l!~~~g~Jmi!~ll!.f!~~~~s"Vl!lljJ~~•l!ii~~J!i~-~l!ti~!!ll$oilllll$':
          iffli~iirll~n~•-oo~~M~~o-•m.~s~
          ~maltlllm.·
                  .··"'~~~•Jt       ·. ''·.·ooill.
                                •.1;,;;.,.
                     ~.J;;l"j···...
                                               ·: -or..-..i~'Uii't..""~
                                                    'l'"'.lt'
                                                                            ,\
                                                              . !~I•!' . J.)L
                                                                                      ·


You can well imagine that this set of facts raises serious legal and ethical issues that may
well implicate you.

If the billing in Exhibit 1 is con-ect, and you paid $21,995.00 in attorney's fees to .Mr.
Stillman, there would be only one problem: Mr. Stillman's may have defrauded you and
the Court by changing the beneficiary of the attorney's fees award from Village 1107 to
himself.




Page 04
But if you paid Mr. Stillman $2,500 as advertised on the CHl,A website, and Mr. Stillman
then secured an award in Defendant's favor in the amount of $20,995 claiming that these
fees were actually incurred and due, then one of two scenarios is possible:

   1. You and Mr. Stillman worked together to deceive the Court into granting $20,995
      in fees; or

   2. Mr. Stillman is attempting to abscond with fees legally payable to Village 1107.

I make no accusations at this time, I merely alert you that, depending on the depth of your
involvement, if any, I have several fraud related causes of action against Village 1107
and Mr. Stillman. As a result, it is crucially important must secure potential evidence
from both of you as indicated below.

To the extent that Mr. Stillman is perpetrating this series of events by himself and without
your involvement, I request that you provide the following information:

   1. Fee agreement; and
   2. Cancelled check or other evidence of payment of attorney's fees; and
   3. Confirmation of all entries on Exhibit 1, including dates, times and length of time
      conferencing with Mr. Stillman; and
   4. All interim billing statements between August 8, 2019 and June 30, 2020; and
   5. Your phone records for the period of August 8, 2019 to today's date showing the
      fact of any conferences with Mr. Stillman and the length thereof; and
   6. All communications in whatever form, including recorded conversations on your
      smart phone between Mr. Stillman and you and any other agent, lawyer, manager
      or member of Village 1107.

In connection with item 6, I realize that such inforniation may be subject to the attorney
client privilege. However, I alert you to the crime fraud exception to the privilege. You
should discuss this matter further with your independent counsel.

Demand Against Spoliation Against Village 1107 and Mr. Stillman

This letter requests your immediate action to preserve electronically stored information
that may contain evidence important to the above legal matter. This notice applies to You,
Village 1107, Coronado, Inc. on- and off-site computer systems and removable electronic
media plus all computer systems, services, and devices (including all remote access and
wireless devices) used for your and overall operations of Village 1107, Coronado, Inc.
This includes, but is not limited to, e-mail and other electronic communications;
electronically stored documents, records, images, graphics, recordings, spreadsheets,
databases; calendars, system usage logs, contact manager information, telephone logs,
internet usage files, deleted files, cache files, user information, and other data. Further, this

Page 05
notice applies to archives, backup and disaster recovery tapes, discs, drives, cartridges,
voicemail and other data. All operating systems, software, applications, hardware,
operating manuals, codes, keys and other support information needed to fully search, use,
and access the electronically stored information must also be preserved. The importance of
immediate action cannot be overstated. Electronically stored information is easily
corrupted, altered, and deleted in normal daily operations. Even booting a drive, running
an application, or reviewing a document can pennanently alter evidence. An important
method for preserving data in its original state is to have a forensic image (mirror image or
clone image) made of pertinent hard drives of both office and home computers used for
business and of network servers. This image captures all current data, including the
background or metadata about each document. Simply copying data to a CD-ROM or other
common backup medium is not adequate. For each captured image file, record and identify
the person creating the image and the date of creation. Secure the file to prevent subsequent
alteration or corruption and create a chain of custody log. Once the forensic data image file
is created, the pertinent computer or other device can be placed back into operation. This
preservation notice covers the above items and information between your first contact with
Mr. Stillman and into the future until the contemplated action is completed. Follow the
above procedures to preserve electronic information created after this notice. Current law
and rules of civil procedure clearly apply to the discovery of electronically stored
infonnation just as they apply to other evidence, and confirm the duty to preserve such
information for discovery. Village 1107 Coronado, Inc. and its officers, employees, agents,
and affiliated organizations must take all reasonable steps to preserve this information until
the contemplated legal matter is finally resolved. Failure to take the necessary steps to
preserve the information addressed in this letter or other pertinent information in your
possession or control may result in serious sanctions or penalties. Further, to properly fulfill
your preservation obligation, stop all scheduled data destruction, electronic shredding,
rotation of backup tapes, and the sale, gift or destruction of hardware. Notify all individuals
and affiliated organizations of this Anti-Spoliation letter.

By a copy of this letter to Mr. Stillman I am alerting him to the anti-spoliation demand
which is directed equally to him.

                                            Sincerely,
                                              rJ!:-"r~ "- .
                                            Peter Strojnik
Exhibit 1 next page.




Page 06
     Qlillle 3:~-QZIUU•lillliS'MS~ l::lo®r~rit:11"2 Fil~ 1:15ijnllro P~e10:~2:1 lll!fGe 6i1 of61
  Stillman & Assooiates
  JJHi~B:~,RcM•.i;l:W!J~fli
  ~~~Vf~
  =~::;::~~
  .;...._~
                                                                                                       ffl\'Ofce ·
             ,!011!11'lllll!flJ'                                                                       ~llaij£ Jl!itl!D;2,ml
             1m1m~oe
             ~~              ,;:,.9:!ue.




                                           ~ljllolt                                                                       .........!
                                           "'"""'~
                                            ~,jil!!,Jo!l~litlijlljy,·-""'_,~,~~
                                                                                                                           -i'm;II·
                                            l!!Ol---~,,~~.Af>/1.-(;lij;
                                             ...,.,.J!<Olill.,.,,J!;~-.......     ilrli;ill



                                           -"'""""_,.·~,.~·•·iln!~-
                                           ~
                                           ~"1!1'1:li""r.~..illlii<ll!t~

                                             ~ijr.ii",e~t,~!£...,l<>~t'),




                      -
                      ,,.~-
                   -- -
                                             , i , - ~ ~bl-)l!i,\ih!R.,o~ffii<I;,-,.
                                             ~~{t./lj




                                             ~MB•~""""'_"'.,.
                                             (1:3lill
                                                                                              i,J,l
                                                                                                           ~JJI)




                                                                                                           ifflq:.!111,
                                                                                                                          -~--
                                                                                                                           '~



                                                                                              U1'




                   -
                                                                                                           $SOOJJ!i        ~3!1\U:
                                             """"'"""•"'1.~tS!;-"111,<lil;o!
                                             h>-!>~~
                                           Qf,d                                               ......       ~sm.m;:         ~l5..D
                                             _ _,..iri.:~11!1Dlil•""·i.$1
                                                                                              .....        ,-~~
                                                                                 _~l;-
                                           l'il<......       ··              .



                                           -.l'll>,~<1.~.~i,);--""'1
                                                                                                                           -~-~tmi-'
                                             ""'111l>O~+!I)
                                                                                              :ue          lpQQJID        ~;,ioJ!JiO


                   -
                                             j)iil!\•'(jjji~la-lllM!illllit ..
                                            . 'i'll'l".~...~ - f i ~
                                           !l!JIR'M"'1iN>s                                    .....        $!1!!11410      :f"tt~;
                                           ·r#•~•-•-~-111'!'""_                ..
                                            ==::;::i,lolll>tw~~v,dl\<llffilx,-jjf
                                           11m          ""                                    'Ul;,       -.lsmJ,01?       -~ts-

                                                                                              -
                                             -~<>1~1im,i,I~,.-~
                                             ~    . .. .
                                           ~                                                               JSJD~O
                                             j)iil!\~. . . . .$1,Pt(•-Allilvj,lii,,,,.                                     ~~-


                                            =~-=~:""
                                           fl!«,~


                                                          "'=::r
                                            li~•tltl_,.,~~~to.-.,.,
                                             t)y        .     ..    .
                                                                                                           :JMJIG         $'.f,335~




Page 07
       ~!1£!41itl.Q~iu:1-s~MSB OCIOillttlmt~:t-::t !iJli)d Qlll$W20 l!'aglllO.~:a !'!Ilg(¼ 62 rif 6:1
   Sti.llm!ffl & .flssoli.i11m11
   l.tttS.NDMi-•-Qte&
   Mi-i~~nl~
   wt~~n~.•~
   -
   .-ll•~-~




             Jpilli~~                                                           lifM)ICii1~-,aa,.-~ci
            1017_.._                                                            ffiYp.lftn: ·t'351
            _c~ilo;~<;4i:ttlfS
                                                                                Jlliill!!l~J"11.l\lffl




                                 ~~-
                                   !'!\'.~.~-,.-....,,..,,.
                                   ........'Ill
    '~~                          ~~
                                 ,.,......,
                                                                                                    i,M.;Cll(

    ~-                            .-~N•"-'¼ll"'"""'
                                       ·~.·"'Ill Cl<,~-..."'I~"""~'"
                                    '"ffe _ _ _ ,,, . ._ _ _ _
                                                                                                    """
                -
                                    !'!..·
                                     ..


                                  . ~
                                 :ctat,
                                   1l'>llll'-"1<•·-"""•(1j;-lill>!w-
                - -~. ~·-"""'"""'"'·-
                                   .._fllt_J')l_~:9!1 l'<I"~"'
                                   .1'f-~-1t>lli>1>_.""""'l'l
                                 "'!"'


                                   ~t·
                                        .

                                   ~Ql~lir~xxt(d'~fflitl!t'~-N!~


                                                                          ;~--~ ~'---===
                                                                        ~ID'Oe~t




Page 08
Peter 8troJnik                                                                                                        US POS-!AGE/>J"ITNEY80WES
7847 N Central Avenue
Phoenix, Arizona 85020                                                                                                efP,_,r~~li~,i
                                                                                                                      "¾>v~.~
                                                                                                                ;•)~ ZIP 8ci028 ,,    tl()J   nnO
                                                                                                                •~ "'" OL II'/      ,p 'U' =.,\,HJ
                                                                                                                11     uoo-13~.c:;30:gJuN '.:lo 202i




                         Clerk of the Court
                         United Sates district Court
                         Southern District of California
                         333 West Broadway, Ste 420
                         Sari Diego, California 92101




                                              .f;i;i/i/;1.,fiJi,i ;;j/,1j,Jj,jij,jj,jiij1,jiii,,, ;i; j,;, ii
Peter Strojnik
7847 N Central Avenue
Phoenix, Arizona 85020




                          Clerk of the Court
                         _United Sates district Court
                         Southern District of California
                         333_West Broadway, Ste 420
                         San Diego, California 92101
